UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Strategic Government Securities Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Portfolio Summary 15 Investment Portfolio 25 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 34 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Tax Information 51 Investment Management Agreement Approval 56 Summary of Management Fee Evaluation by Independent Fee Consultant 60 Board Members and Officers 65 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In the current market environment, mortgage backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Overview of Market and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. For the 12 months ended October 31, 2011, the fund's Class A shares posted a 4.62% total return, compared with the 6.04% return of its benchmark, the Barclays Capital GNMA Index.1 The fund was ranked 109 out of 343 funds in the Morningstar Intermediate Government Funds category for the one-year period (Class A shares, as of October 31, 2011; based on total returns).2 At the close of the period, the fund's duration (a measure of bond price sensitivity to interest rate changes) stood at 5.1 years, compared with 4.2 years for the Barclays Capital GNMA Index. Investors in mortgage-backed securities pay close attention to the direction of interest rates, as falling rates can lead to increased prepayments on underlying loans and negatively impact returns. The U.S. Federal Reserve Board (the Fed) left its benchmark short-term interest rate at essentially zero during the reporting period, maintaining a target range of between 0% and 0.25%. In addition, the Fed in November 2010 initiated a second round of bond purchases designed to keep market interest rates low. The market had been anticipating this type of action for some time, however, and bonds actually traded down and rates rose once details of the program were confirmed. In addition, economic data appeared to show signs of strengthening as 2010 drew to a close. The result was a significant rise in overall interest rates from historically low levels. However, the upward trend with interest rates began to slow and eventually reverse as 2011 progressed, as the markets attempted to digest unsettling news, including of political unrest in the Middle East and of earthquake and tsunami activity in Japan. Despite accommodative monetary policy, weakness in employment and housing increasingly raised concerns over the possibility of a dip into a second U.S. recession. In addition, heading into the summer, the threat of a default by Greece on its sovereign debt began to loom over the global credit markets.3 Adding to the uncertain backdrop, the U.S. Congress engaged in a fractious debate over raising the government debt ceiling. The issue was resolved in early August 2011 short of a default on U.S. debt. However, the inability to make progress on longer-term reforms necessary to address the structural gap between revenues and expenditures was disheartening to markets and led Standard and Poor's® to lower the U.S. debt rating.4 Soon after, the Fed announced its intention to leave short-term rates at zero through 2013, reflecting heightened concern over growth prospects. The unsettled backdrop led to a sharp decline in market interest rates over August and September of 2011. As the fiscal period concluded, all eyes were on Europe as leaders attempted to put together a package that would avert a default by Greece and forestall a series of events with the potential to severely impact the global financial system and global growth prospects. For the full 12 months ended October 31, 2011, interest rates fell along the entire Treasury yield curve and ended at extraordinarily low levels.5 To illustrate, the two-year yield went from 0.34% to 0.25%, the five-year from 1.17% to 0.99%, the 10-year from 2.63% to 2.17% and the 30-year from 3.99% to 3.16%. In keeping with this backdrop, mortgage rates remained near historical lows for most of the period. Prepayments remained modest despite lower rates, as homeowners continued to deal with negative equity, tighter mortgage underwriting standards and much longer closing periods due to increases in required documentation. Positive Contributors to Performance During the reporting period, we maintained a focus on higher-coupon mortgages, because we believed prepayments would remain low during the period.6 At the same time, we emphasized mortgage pools with relatively predictable cash flows. We believed this strategy would allow shareholders to benefit from increased income with very low incremental risk. This positioning helped contribute to fund performance during the period, as the market was willing to pay a significant premium for these characteristics and these bonds outperformed the broader mortgage-backed market. The fund had holdings of interest-only obligations that were structured to perform well if prepayments remained low and with yields that vary inversely with the LIBOR (London Interbank Offered Rate) — a leading benchmark for taxable interest rates. Generally, when interest rates fall, homeowners tend to refinance (or repay) their existing mortgages earlier and this is considered a prepayment. (See page 6 for additional details.) As interest-only securities are the most sensitive to prepayment expectations, we sought protection by carefully evaluating the underlying mortgage pools, looking for such characteristics as a track record of low prepayments, lower remaining loan balances and a preferred geographical exposure. This exposure contributed to performance for the fund for most of the period, as prepayments remained low and taxable rates declined. Duringthe period, we added to the fund's overall sensitivity to interest-rate changes by incorporating a modest position in U.S. Treasuries. This position added to performance in an environment of declining interest rates. Mortgage pools in a nutshell Among the most common is Government National Mortgage Association (GNMA) securities, commonly called "Ginnie Mae" securities, that are backed by the full faith and credit of the U.S. government with respect to payment of principal and interest. Each GNMA mortgage-backed security represents an aggregated pool of homeowner's mortgages from which investors receive principal and interest payments each month. If interest rates fall, homeowners tend to refinance and pay off their existing mortgages earlier, and mortgage-backed investors are forced to reinvest the proceeds at lower prevailing rates. If interest rates rise, the principal for the mortgages of the underlying GNMA securities tends to be repaid more slowly and an investor receives the coupon interest on the security over a longer time horizon. The value of GNMAs issued recently with coupons that reflect lower prevailing rates can be less attractive to investors and may experience a greater price decline if market interest rates rise, reducing returns to investors. As a result, funds that invest primarily in GNMAs tend to perform best in environments in which interest rates do not change dramatically. Negative Contributors to Performance Over the last few months of the period, some of the fund's exposures designed to take advantage of overall low prepayment rates underperformed. This was driven by market speculation over the eventual outlines of a government plan to promote easier refinancing for homeowners with underwater, or negative equity, mortgages. The fear is that such a program could result in higher coupon pools that have traded at premium prices being prepaid at par, hurting returns for investors. In particular, our holdings of high-coupon and interest-only securities were impacted negatively on a price basis. As part of our approach, we seek to enhance returns by employing a global tactical asset allocation ("GTAA") overlay strategy. This strategy attempts to take advantage of inefficiencies within global bond and currency markets. The strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on, for example, indices, currencies or securities. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts. For the 12 months ended October 31, 2011, the GTAA strategy detracted from the fund's relative performance. The fund also employs a strategy for adding income to the fund by writing options on our mortgage-backed securities portfolio. Late in the period this strategy detracted from returns as mortgage-backed security prices exceeded our expectations and some bonds were called at levels below the current market price.7 Outlook and Positioning With the Fed on hold and refinancing continuing to be difficult for many homeowners given underwater mortgages, tightened lending standards and increased regulatory and economic uncertainty, we remain comfortable with our overall focus on bonds with higher coupons and anticipated steady cash flows based on specific characteristics. We will continue to closely monitor the refinancing environment and various policy proposals with the potential to increase prepayments. More broadly, we expect that the timetable for resolving the debt issues in Europe will be protracted, and that there are risks of a global recession as developed market governments wrestle with the need to bring budgets into better balance. As a consequence, we positioned the portfolio to benefit from continued curve-flattening driven by declines in long-term interest rates, with an above-benchmark exposure to the 30-year area of the curve relative to 10 years. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Strategic Government Securities Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the portion of the assets allocated to the fund's GTAA overlay strategy. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team William Chepolis, CFA Ohn Choe, CFA John D. Ryan Portfolio Managers, Deutsche Investment Management Americas Inc. Thomas Picciochi Robert Wang Portfolio Managers, QS Investors The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The unmanaged Barclays Capital GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 2Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of 10/31/11, Class A shares of the fund were ranked as follows in the Morningstar Intermediate Government Funds category: 1-year, 109/343; 3-year, 65/312; 5-year, 85/299; and 10-year, 78/235. Rankings are based on a fund's total return. 3 "Sovereign debt" refers to government bonds issued in a foreign currency. 4Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 5The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 6Coupon - The interest rate on a bond the issuer (in the case of mortgage-backed securities, the government) promises to pay to the holder of the bond until maturity, expressed as an annual percentage of face value. As an example, a bond with a 10% coupon would pay $100 on $1,000 of the face amount each year. When mortgages are pooled for sale to investors, they are pooled by the note rate that the homeowner pays to his mortgage company, so that a GNMA security with a 6% coupon would only contain mortgages where homeowners are paying roughly 6% mortgage interest rates and a GNMA with a 7.0% coupon would be a pool of homeowners with roughly 7% interest rates on their mortgages. A coupon's relationship to current interest rates helps determine how likely that homeowner is to refinance his mortgage, causing a prepayment. As a rule of thumb, a higher coupon rate will be more sensitive to prepayments of the mortgage than lower coupons will be. 7 An option is a contract that provides the right to buy or sell a particular security at a specified price on or before the contract expires. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 4.62% 8.21% 6.17% 4.83% Class B 3.67% 7.24% 5.23% 3.91% Class C 3.82% 7.40% 5.33% 4.00% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 1.74% 7.21% 5.58% 4.54% Class B (max 4.00% CDSC) 0.67% 6.65% 5.06% 3.91% Class C (max 1.00% CDSC) 3.82% 7.40% 5.33% 4.00% No Sales Charges Life of Class S* Class S 4.67% 8.39% 6.32% N/A 5.78% Institutional Class 4.79% 8.43% 6.36% 5.05% N/A Barclays Capital GNMA Index+ 6.04% 8.21% 6.92% 5.61% 6.37% * Class S shares commenced operations on August 1, 2005. Index returns began on July 31, 2005. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 0.80%, 1.72%, 1.56%, 0.62% and 0.51% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Strategic Government Securities Fund — Class A [] Barclays Capital GNMA Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The unmanaged Barclays Capital GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/11++ % Current Annualized Distribution Rate as of 10/31/11++ % ++The SEC yield is net investment income per share earned over the month ended October 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Intermediate Government Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 32 3-Year 65 of 21 5-Year 85 of 28 10-Year 78 of 33 Class B 1-Year of 65 3-Year of 41 5-Year of 71 10-Year of 79 Class C 1-Year of 60 3-Year of 36 5-Year of 66 10-Year of 74 Class S 1-Year of 31 3-Year 57 of 18 5-Year 68 of 23 Institutional Class 1-Year 89 of 26 3-Year 53 of 17 5-Year 61 of 20 10-Year 43 of 18 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Strategic Government Securities Fund .77% 1.53% 1.55% .60% .54% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Net Assets) 10/31/11 10/31/10 Mortgage-Backed Securities Pass-Throughs 96% 83% Collateralized Mortgage Obligations 10% 14% Government & Agency Obligations 4% 6% Cash Equivalents and Other Assets and Liabilities, net (10)% (3)% 100% 100% Coupons* 10/31/11 10/31/10 Less than 4.5% 13% 23% 4.5%-5.49% 45% 37% 5.5%-6.49% 32% 33% 6.5%-7.49% 10% 6% 7.5% and Greater — 1% 100% 100% Interest Rate Sensitivity 10/31/11 10/31/10 Effective Maturity 8.0 years 4.5 years Effective Duration 5.1 years 3.3 years * Excludes Cash Equivalents, Securities Lending Collateral and U.S. Treasury Obligations. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, coupons and interest rate sensitivity are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2011 Principal Amount ($) Value ($) Mortgage-Backed Securities Pass-Throughs 96.2% Federal Home Loan Mortgage Corp.: 3.5%, 8/1/2040 (a) 7.0%, with various maturities from 6/1/2032 until 10/1/2038 Federal National Mortgage Association: 4.0%, 12/1/2039 (a) 4.5%, with various maturities from 4/1/2039 until 8/1/2041 (a) 6.0%, 8/1/2035 Government National Mortgage Association: 4.0%, 7/1/2040 (a) 4.0%, 2/15/2041 4.49%, 6/15/2041 4.5%, with various maturities from 6/15/2039 until 10/20/2041 (a) (b) 4.55%, 1/15/2041 4.625%, 4/15/2041 5.0%, with various maturities from 2/20/2033 until 8/20/2041 (a) (b) 5.5%, with various maturities from 12/15/2024 until 5/20/2041 (a) (b) 6.0%, with various maturities from 11/15/2028 until 5/15/2040 (a) (b) 6.5%, with various maturities from 10/15/2024 until 9/20/2039 (b) 7.0%, with various maturities from 9/15/2035 until 3/20/2039 7.5%, with various maturities from 1/20/2027 until 6/20/2031 Total Mortgage-Backed Securities Pass-Throughs (Cost $1,722,160,848) Collateralized Mortgage Obligations 10.3% Fannie Mae Whole Loan: "IO2", Series 2007-W8, Interest Only, 6.0%, 9/25/2037 "1A6", Series 2007-W8, 6.459%*, 9/25/2037 Federal Home Loan Mortgage Corp.: "EA", Series 2530, Principal Only, Zero Coupon, 1/15/2032 "AI", Series 3900, Interest Only, 3.5%, 7/15/2013 "IA", Series 3800, Interest Only, 3.5%, 12/15/2022 "DI", Series 3710, Interest Only, 4.0%, 1/15/2024 "NI", Series 3796, Interest Only, 4.0%, 2/15/2025 "PT", Series 3586, 4.359%**, 2/15/2038 "ZW", Series 3763, 4.5%, 11/15/2040 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "ZK", Series 3382, 5.0%, 7/15/2037 "SC", Series 3326, Interest Only, 5.797%**, 6/15/2037 "PE", Series 2489, 6.0%, 8/15/2032 "TZ", Series 2778, 6.0%, 2/15/2034 "MI", Series 3871, Interest Only, 6.0%, 4/15/2040 "WS", Series 2877, Interest Only, 6.357%**, 10/15/2034 "SG", Series 3033, Interest Only, 6.407%**, 9/15/2035 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "SB", Series 2742, Interest Only, 6.757%**, 1/15/2019 "SB", Series 2788, Interest Only, 6.857%**, 10/15/2022 Federal National Mortgage Association: "1", Series 17, Principal Only, Zero Coupon, 5/1/2017 "FJ", Series 2003-45, 1.739%*, 6/25/2033 "KI", Series 2011-72, Interest Only, 3.5%, 3/25/2025 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "25", Series 351, Interest Only, 4.5%, 5/1/2019 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "20", Series 334, Interest Only, 5.0%, 3/1/2018 "21", Series 334, Interest Only, 5.0%, 3/1/2018 ''23", Series 339, Interest Only, 5.0%, 7/1/2018 "27", Series 351, Interest Only, 5.0%, 4/1/2019 "26", Series 381, Interest Only, 5.0%, 12/25/2020 "PZ", Series 2007-47, 5.0%, 5/25/2037 "ZA", Series 2008-24, 5.0%, 4/25/2038 "ZX", Series 2010-13, 5.0%, 3/25/2040 "ZQ", Series G93-39, 6.5%, 12/25/2023 "TS", Series 2003-67, Interest Only, 6.855%**, 8/25/2017 Government National Mortgage Association: "PO", Series 2007-18, Principal Only, Zero Coupon, 5/20/2035 "IE", Series 2011-128, Interest Only, 3.5%, 9/20/2026 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "BI", Series 2010-95, Interest Only, 4.5%, 8/20/2032 "PI", Series 2010-20, Interest Only, 4.5%, 9/16/2033 "NI", Series 2010-44, Interest Only, 4.5%, 10/20/2037 "BL", Series 2011-46, 4.5%, 10/20/2037 "IN", Series 2011-18, Interest Only, 4.5%, 5/20/2039 "VB", Series 2010-26, 5.0%, 1/20/2024 "ZB", Series 2004-31, 5.0%, 4/20/2034 "Z", Series 2004-61, 5.0%, 8/16/2034 "ZB", Series 2005-15, 5.0%, 2/16/2035 "Z", Series 2005-25, 5.0%, 3/16/2035 "ZA", Series 2006-47, 5.0%, 8/16/2036 "Z", Series 2008-5, 5.0%, 1/20/2038 "IJ", Series 2010-41, Interest Only, 5.0%, 9/20/2038 "ZN", Series 2009-64, 5.0%, 7/20/2039 "AI", Series 2008-77, Interest Only, 5.5%, 10/20/2020 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-51, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "IB", Series 2005-73, Interest Only, 5.5%, 4/20/2032 "MI", Series 2004-38, Interest Only, 5.5%, 11/20/2033 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "BS", Series 2011-93, Interest Only, 5.857%**, 7/16/2041 "IL", Series 2009-93, Interest Only, 6.0%, 10/16/2014 "BZ", Series 2004-46, 6.0%, 6/20/2034 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "AV", Series 2010-14, Interest Only, 6.057%**, 2/16/2040 "SM", Series 2009-100, Interest Only, 6.207%**, 5/16/2039 "SA", Series 2006-49, Interest Only, 6.215%**, 2/20/2036 "SI", Series 2008-27, Interest Only, 6.225%**, 3/20/2038 "QA", Series 2007-57, Interest Only, 6.255%**, 10/20/2037 "SL", Series 2009-100, Interest Only, 6.257%**, 5/16/2039 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 "SA", Series 2006-69, Interest Only, 6.555%**, 12/20/2036 "PS", Series 2004-34, Interest Only, 6.907%**, 4/16/2034 "S", Series 2000-14, Interest Only, 8.107%**, 2/16/2030 Total Collateralized Mortgage Obligations (Cost $173,405,091) Government & Agency Obligations 3.8% U.S. Government Sponsored Agency 0.2% Federal Home Loan Mortgage Corp., 1.375%, 1/9/2013 (b) U.S. Treasury Obligations 3.6% U.S. Treasury Bill, 0.045%***, 3/8/2012 (c) U.S. Treasury Notes: 0.625%, 7/15/2014 0.75%, 6/15/2014 (d) (e) 2.125%, 8/15/2021 (b) Total Government & Agency Obligations (Cost $72,362,547) Contracts Value ($) Call Options Purchased 0.0% 10 Year U.S. Treasury Note Future, Expiration Date 11/25/2011, Strike Price $133.0 (Cost $254,005) Shares Value ($) Securities Lending Collateral 24.6% Daily Assets Fund Institutional, 0.18% (f) (g) (Cost $458,721,345) Cash Equivalents 4.1% Central Cash Management Fund, 0.11% (f) (Cost $75,581,334) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,502,485,170)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2011. ** These securities are shown at their current rate as of October 31, 2011. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $2,502,544,330. At October 31, 2011, net unrealized appreciation for all securities based on tax cost was $92,889,775. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $98,826,663 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,936,888. (a) When-issued or delayed delivery securities included. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2011 amounted to $451,741,522, which is 24.2% of net assets. (c) At October 31, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) At October 31, 2011, this security has been pledged, in whole or in part, as collateral for swap contracts. (e) At October 31, 2011, this security has been pledged, in whole or in part, as collateral for open option contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp., Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2011, open futures contracts purchased were as follows: Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 12/15/2011 9 ) 10 Year U.S. Treasury Note USD 12/20/2011 Federal Republic of Germany Euro-Bund EUR 12/8/2011 ) Ultra Long Term U.S. Treasury Bond USD 12/20/2011 United Kingdom Long Gilt Bond GBP 12/28/2011 Total net unrealized appreciation At October 31, 2011, open futures contracts sold were as follows: Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 12/19/2011 ) 10 Year Japanese Government Bond JPY 12/9/2011 5 10 Year U.S. Treasury Note USD 12/20/2011 ) 2 Year U.S. Treasury Note USD 12/30/2011 Federal Republic of Germany Euro-Schatz EUR 12/8/2011 Total net unrealized depreciation ) At October 31, 2011, open interest rate swaps were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 8/30/2012 8/30/2022 1 Fixed — 2.796% Floating — LIBOR ) — ) 9/1/2012 9/1/2022 2 Fixed — 0.479% Floating — LIBOR ) — ) 11/1/2010 11/1/2025 3 Floating — LIBOR Floating — 4.103%++ ) — ) 10/28/2010 10/28/2025 4 Floating — LIBOR Floating — 4.274%++ ) — ) 11/12/2010 11/12/2025 4 Floating — LIBOR Floating — 4.28%++ — 11/15/2010 11/15/2025 3 Floating — LIBOR Floating — 4.586%++ ) — ) 11/16/2010 11/16/2025 4 Floating — LIBOR Floating — 4.59%++ — 11/19/2010 11/19/2025 3 Floating — LIBOR Floating — 4.795%++ ) — ) 11/23/2010 11/23/2025 4 Floating — LIBOR Floating — 4.853%++ — Total net unrealized depreciation ) ++These interest rate swaps are shown at their current rate as of October 31, 2011. At October 31, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 6/9/2010 6/1/2012 5 % Citi Global Interest Rate Strategy Index ) — ) Counterparties: 1UBS AG 2The Goldman Sachs & Co. 3Barclays Bank PLC 4Morgan Stanley 5Citigroup, Inc. At October 31, 2011, open written option contracts were as follows: Written Options Coupon Rate (%) Contract Amount Expiration Date Strike Price ($) Value ($) (h) Call Options 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 12/12/2011 30-Year GNSF 12/12/2011 30-Year GNSF 12/12/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 12/12/2011 30-Year GNSF 12/12/2011 30-Year GNSF 12/12/2011 30-Year GNSF 12/12/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 12/12/2011 Total Call Options (Premiums received $2,903,320) Put Options 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 12/12/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 12/12/2011 30-Year GNSF 12/12/2011 30-Year GNSF 11/14/2011 30-Year GNSF 11/14/2011 30-Year GNSF 12/12/2011 Total Put Options (Premiums received $1,434,571) Total Written Options (Premiums received $4,337,891) (h) Unrealized appreciation on written options at October 31, 2011 was $1,051,857. GNSF: Government National Single Family LIBOR: London Interbank Offered Rate As of October 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD CHF 11/22/2011 UBS AG USD CAD 11/22/2011 UBS AG USD NOK 11/22/2011 UBS AG USD SEK 11/22/2011 UBS AG USD GBP 11/22/2011 UBS AG JPY USD 11/22/2011 UBS AG CHF USD 11/22/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty NZD USD 11/22/2011 ) UBS AG EUR USD 11/22/2011 ) UBS AG USD AUD 11/22/2011 ) UBS AG AUD USD 11/22/2011 ) UBS AG CAD USD 11/22/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, interest rate swap contracts, total return swap contracts, purchased and written options contracts, and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Mortgage-Backed Securities Pass-Throughs $
